Citation Nr: 1436963	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-18 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for left knee disability, to include as secondary to service-connected disability/ies.

2.  Entitlement to service connection for left ankle/foot disability, to include as secondary to service-connected disability/ies.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability/ies, to include on an extra-schedular basis under 38 C.F.R. § 4.16(b).



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to May 1989.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2008, May 2010 and March 2012 rating decisions. 

In the August 2008 rating decision, the RO continued a 30 percent rating for bilateral sensorineural hearing loss, continued a 20 percent rating for right ankle disability, continued a 10 percent rating for disability of the right tibia and fibula, and denied entitlement to a TDIU.  The RO also denied service connection claims for disability of the left knee, the right knee, the left ankle, the left hip, the right hip and the lumbar spine, each claimed  as secondary to service-connected disability.  The Veteran filed a notice of disagreement (NOD) with respect to all issues in August 2008, and the RO issued a statement of the case (SOC) in October 2009 which was returned as undeliverable.  The RO re-mailed the SOC in April 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2010.

In the May 2010 rating decision, the RO awarded a temporary 100 percent convalescence rating, from June 4, 2007 to December 31, 2007.  The Veteran filed an NOD in June 2010, and the RO issued an SOC in December 2010.  The Veteran filed a substantive appeal (via a VA Form 9) in January 2011.  Notably, this rating decision revised a prior determination in February 2008 that the effective date for the convalescence rating began on October 26, 2007.

In a VA Form 21-4138 received in September 2010, the Veteran withdrew his request for a hearing before a Decision Review Officer of the RO.

In the March 2012 rating decision, the RO granted service connection for tinnitus, and assigned an initial 10 percent rating effective July 13, 2010.  The Veteran filed an NOD in March 2012 with respect to the initial rating assigned, and the RO issued an SOC in June 2012.  The Veteran filed a substantive appeal (via a VA Form 9) in June 2012.

The Board notes that, in September 2010, the Veteran revoked his power-of-attorney with the Puerto Rico Public Advocate for Veterans Affairs.  Given this, and, because he has not selected another representative, the Board has recognized the Veteran as proceeding pro se in this appeal.

In September 2012, the Board received translation of documents in the Spanish language for relevant private treatment records.

In a decision dated January 2013, the Board denied  the Veteran's claims for higher disability ratings for bilateral sensorineural hearing loss, tinnitus and post-operative repair of bimalleolar fracture of the right ankle as well as the claim for a temporary total rating  for service-connected disability beyond December 31, 2007.  The remaining claims on appeal were remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.

Following additional development requested by the Board, the Agency of Original Jurisdiction ) continued to deny the claims then remaining on appeal (as reflected in an supplemental SOC (SSOC) issued in May 2013).  

The appeal was before the Board again in January 2014, at which time the Board denied the claim for  a rating greater than 10 percent for service-connected post-operative changes of the right distal tibia and fibula with post-traumatic arthritis, and denied the service connection claims for right knee disability, right hip disability, left hip disability and lumbar spine disability.  

At that time, the Board recharacterized one of the claims as entitlement to service connection for a left/foot ankle disability to better encompass the claim presented by the Veteran.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).  That claim, as well as a service connection claim for left knee disability and a claim of entitlement to TDIU, were remanded to the AOJ.

Following additional development requested by the Board, the AOJ continued to deny the claims listed on the title page (as reflected in an extraschedular memo dated June 2014 and an SSOC issued in June 2014).  

The Veteran's paper claims file  has since been converted to an electronic record stored in the Veterans Benefits Management System (VBMS) and the Virtual VA electronic records storage systems.

The Board's decision addressing the claim for service connection for left ankle/foot disability is set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matter herein decided has been accomplished.

2.  Competent, probative evidence does not establish that the Veteran's currently diagnosed enthesopathic changes in the left ankle had their onset during service, or are due to an in-service injury, disease or event, or to have been caused or aggravated by service-connected disability; there is no evidence or allegation that arthritis was manifest in the first post-service year.


CONCLUSION OF LAW

The criteria for service connection for left foot/ankle disability, to include as secondary to service-connected disability/ies, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The Veteran filed his claim for service connection in December 2007, and he was provided fully compliant, pre-adjudicatory notice on this claim in May 2008.  In this letter, the Veteran was advised of the types of evidence needed to substantiate his claims - to include submitting evidence of current disability as well as evidence showing a connection between this disability and service-connected disability - and the respective duties upon himself and VA in obtaining evidence to substantiate the claims.  Furthermore, the Veteran was advised of the criteria for establishing an initial disability rating and effective date of award.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished with respect to the claim herein decided.  The AOJ has obtained the Veteran's STRs, relevant VA clinical records, and those private medical records which the Veteran has both identified and authorized VA to obtain on his behalf.  The AOJ has also obtained medical and legal documents pertaining to the Veteran's award of disability benefits from the Social Security Administration (SSA).  Also considered in connection with the appeal are various written statements provided by the Veteran.  The Board finds that no further action in connection with this claims, prior to appellate consideration, is required. 

The Board remanded this matter in January 2013 and January 2014 because VA examination reports of record were deemed inadequate to adjudicate the claim under consideration..  An addendum VA examination report, dated in February 2014, contains all necessary findings to decide this claim including a rationale stated for the opinions provided.  In particular, the examination report reflects a longitudinal view of the Veteran's overall disability history since service, and provides an explanation supporting the conclusion that the Veteran's current disability of the left foot/ankle was not caused or aggravated beyond the normal progress of the disorder by service-connected disability.  Notably, the VA examiner offered a diagnosis of enthesopathic changes of the left ankle which, by a radiologist interpretation in March 2013, included plantar and posterior surface calcaneal spurs as well as mild periarticular hypertrophic bony changes.

In this regard, as directed by the Board, additional VA treatment records were obtained, the Veteran was requested to provide sufficient information and authorization to enable the AOJ to obtain additional evidence pertinent to the claim and the Veteran was provided with VA examination in March 2013 and an addendum opinion in February 2014.  Thus, the Board finds substantial compliance  with the Board's January 2013 and January 2014 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with). 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the AOJ, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Background

Historically, the Veteran incurred a distal right tibia fracture with ankle dislocation in service.  His right ankle required open reduction with internal fixation (ORIF).  A Medical Evaluation Board Report noted the Veteran to have an antalgic gait with slight limitation of right ankle motion and abnormal subtalar motion.  He was given diagnoses of Dupuytren's fracture of the right ankle, and post-traumatic arthritis of the distal tibiofibular joint, tibiotalar joint and subtalar joint.  There was no lay or medical evidence of disability involving the left foot/ankle.  

The Veteran filed his original service connection claim in May 1989.  See VA Form 21-526 (Veteran's Application for Compensation or Pension) received in May 1989.  He claimed disability involving hearing loss and the right ankle.

The Veteran's original VA Compensation and Pension (C&P) examination in September 1989, in pertinent part, noted his complaint of arthritis in his right leg.  Physical examination resulted in an impression of bimalleolar fracture, status post ORIF, with symptomatic sequelae.

In pertinent part, a June 1993 VA clinic record notes the Veteran's treatment for a right ankle sprain.  In November 1993, he reported a prior history of "knee" problems in connection with a work-related right knee injury.  No further information regarding prior history of "knee" problems was noted.  A December 1993 clinic record noted the Veteran to have flat feet for which he was prescribed arch supports.  A May 1997 VA clinic record reflected the Veteran's report of severe right leg pain with an x-ray examination report interpreted as showing, inter alia, an apparent pseudo-arthrosis between the distal fibula-tibia.  The Veteran was prescribed a walking cane in October 1997 due to a symptomatic right leg fracture.  

On VA C&P examination in January 1999, the Veteran described mild right ankle pain with difficulty placing weight on his right leg, which worsened on rainy days.  He used a walking cane to prevent falls.  Physical examination was significant for 4/5 strength of the right ankle dorsiflexion muscle, the extensor hallucis longus and the tibialis anterior.  There were prominent bony deformities of the medial and lateral malleolus with loss of normal anatomy.  The May 1997 x-ray examination report was interpreted as showing post-traumatic arthritis, pseudoarthrosis of the distal tibia and fibula secondary to previous fracture, and spiral healed fracture in the distal fibula.

In a February 1999 rating decision, the RO, inter alia, awarded a 20 percent rating for residuals of bimalleolar fracture of the right ankle.  The RO also granted service connection for post-operative changes of the right distal tibia and fibula with post-traumatic arthritis and assigned an initial 10 percent rating under DC 5299-5262.

Thereafter, the Veteran described right ankle pain which worsened with weight bearing.  See VA clinic record dated April 2000.   

A March 2002 VA C&P examiner again noted the Veteran's complaints referable to his right ankle.  Examination was significant for 0 degrees of dorsiflexion, a 3 cm. difference of the right ankle when compared to the left due to prominent bony deformities, and 4.5 weakness of the right ankle dorsiflexor muscles, extensor hallucis longus, anterius anterior, plantar flexion muscle and gastrocnemius.  

Thereafter, VA clinic records in 2004 reflect that the Veteran was assessed as being obese.

A May 2005 VA C&P examination report documents the Veteran's report of right ankle pain of increased severity which decreased his capacity for walking.  He used a one-point cane for ambulation.  The examiner described the Veteran as having an antalgic gait by protecting his right lower extremity with functional loss of right ankle motion from 10 to 20 degrees of dorsiflexion, and 20 to 45 degrees of plantar flexion due to pain.  The examiner offered diagnoses of status post bimalleolar fracture of the right ankle, status post repair, and post-traumatic arthritis at the right ankle secondary to right ankle fracture.

In June 2007, the Veteran underwent right ankle arthrodesis with bone graft by a private physician.

The Veteran filed secondary service connection claims for multiple disabilities in December 2007.

A May 2008 VA C&P spine examination report includes the Veteran's description of the onset of lumbosacral (L/S) spine pain approximately two years' previous.  The examiner diagnosed lumbar strain and lumbar degenerative joint disease, and opined that these disorders were less likely than not related to service-connected right ankle disability in terms of etiology or pathophysiology.

A May 2008 VA C&P joints examiner diagnosed right ankle fracture status post ORIF with residual degenerative joint disease and limited range of motion (R.O.M.), degenerative joint disease of the hips, patellofemoral dysfunction of both knees, degenerative joint disease of the left ankle, and degenerative joint disease of the knees.  In pertinent part, the examiner described tenderness in the lateral malleoli of the left ankle.  However, the left ankle demonstrated full range of motion from 0 to 20 degrees of dorsiflexion, and 0 to 45 degrees of plantar flexion with no functional loss of motion.  X-ray examination of the left ankle was interpreted as showing bilateral patellar enthesopathy and calcaneal spur formation.  The examiner opined that it was less likely than not related that the disabilities of the knees, hips, left ankle and lumbar spine were due to service-connected right ankle fracture and its residuals in terms of biomechanics of gait or etiology, and that the Veteran's degenerative joint disease (other than the right ankle) were most likely due to aging as well as being overweight.  It was noted that the Veteran's degenerative joint disease was bilateral in nature, which did not favor gait-altered biomechanics but rather age and obesity.

The Veteran was afforded additional VA C&P examination in March 2013.  The left ankle showed no evidence of inflammation, full range of motion, normal strength and no instability.  An x-ray examination of the left ankle was interpreted as showing normal joint spaces, bone densities and soft tissues.  There were plantar and posterior surface calcaneal spurs and mild periarticular hypertrophic bony changes.  These findings were described as demonstrating mild degenerative enthesopathic changes.  Notably, the VA examiner stated that the left ankle spurs were in the calcaneal bone with the ankle joint free of degenerative changes.

The VA examiner opined that the Veteran's currently manifested degenerative joint disease of the hips, the right knee and the lumbar spine are less likely to be secondary to service-connected disability due to changes which corresponded to the natural aging process and his obesity, and that his lumbar muscle spasm constituted a soft tissue condition which was not anatomically or pathophysiologically related to service-connected disability, but rather related to bilateral hamstring shortening.  The examiner further found no aggravation as the current findings of degenerative changes were expected for the Veteran's age and habitus.

An addendum VA C&P opinion was obtained in February 2014 as the March 2013 VA examination report had not provided an opinion on the left ankle disability based upon a finding of no current disability.  Pursuant to the Board's January 2014 remand directives, the VA examiner was specifically requested to consider the Veteran's radiographic abnormalities of the left ankle as demonstrating a current disability.  The VA examiner first summarized the Veteran's clinic findings as follows:

THE VETERAN'S LEFT ANKLE MILD ENTHESOPATHIC CHANGES ARE MORE LIKELY RELATED TO OBESITY AND NATURAL AGING PROCESS.  THEY ARE AN INCIDENTAL RADIOLOGIC FINDING AND AT PRESENT HE HAS NO DISABILITY RELATED TO THEM.  HIS LEFT ANKLE SHOWS AS REPORTED IN THE EXAM DONE IN 2013: FULL RANGE OF MOTION, NO EVIDENCE OF WEAKNESS, NO SWELLING NOR DEFORMITY.  THEREFORE THE INCIDENTAL RADIOLOGIC ENTHESOPATHY HAS NO EFFECT IN THE VETERANS FUNCTION.  THE RADILOGIC [sic] EXAM DONE IN 2013 SHOWS NO PROGRESSION OF THE CONDITION COMPARED WITH THE EXAM DONE IN 2008.

THE LEFT KNEE PRESENT ASYMPTOMATIC DEGENERATIVE CHANGES IN THE JOINT WITH FUNCTIONAL RANGE OF MOTION, NORMAL STRENGTH AND NO INSTABILITY.

The VA examiner then provided the following opinion as to whether the Veteran's left foot/ankle disability was proximately due to service-connected disability:

THE CURRENT LEFT KNEE DEGENERATIVE JOINT DISEASE (ASYMPTOMATIC) AND LEFT ANKLE ENTHESOPATHIC CHANGES ARE LESS LIKELY TO BE SECONDARY TO THE SERVICE CONNECTED CONDITION DUE TO THE CHANGES CORRESPOND TO THE NATURAL AGING PROCESS AND THE OVERWEIGHT THAT THE VETERAN IS SUFFERING SINCE SEVERAL YEARS WITH AN INCREASE OF 100 POUNDS AS PER VETERAN.

I AGREE WITH DR. [R.A.] MEDICAL OPINION 2008: "MEDICAL OPINION: ABOVE MENTIONED CONDITIONS (BESIDES RIGHT ANKLE JOINT DEGENERATIVE DISEASE) ARE LESS LIKELY THAN NOT RELATED TO SERVICE CONNECTED RIGHT ANKLE FRACTURE AND ITS RESIDUALS IN TERMS OF BIOMECHANICS OF GAIT OR ETIOLOGY.  REST OF CONDITIONS(MAINLY DEGENERATIVE JOINT DISEASE AFFECTING KNEE, LEFT ANKLE, AND HIP JOINTS) ARE MOST LIKELY DUE TO AGING AS WELL AS OVERWEIGHT, AND NOT DUE TO RIGHT ANKLE JOINT CONDITION.  IT IS WORTHWHILE TO MENTION THAT ACTUAL DEGENERATIVE JOINT DISEASE AFFECTING THIS PATIENT IS BILATERAL WHICH DOES NOT FAVOR GAIT ALTERED BIOMECAHNICS, BUT RATHER THAN THAT, OVERWEIGHT AND/OR AGING."

Finally, the VA examiner discussed aggravation as follows:

DUE TO NO DISABILITY FOUND IN THE LEFT FOOT OTHER THAN A RADIOLOGIC REPORT THERE IS NO RELATION TO THE SERVICE CONNECTED CONDITION.  THERE IS NO AGGRAVATION BEYOND THE NATURAL AGING PROCESS

III.  Analysis

The Veteran seeks to establish service connection for disability of the left foot/ankle as secondary to service-connected disabilities.  As discussed above, he filed this service connection claim in December 2007.  To give the Veteran every consideration, the Board has, as the AOJ has done, considered all potentially applicable  theories of entitlement. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  This provision applies to these claims as they were filed in 2007.  Id.  .

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The-benefit-of-the-doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Considering the pertinent evidence in light of the above, the Board finds that the criteria for establishing service connection for disability of the left foot/ankle, on any basis, are not met.  

The Veteran holds a current diagnosis of enthesopathic changes of the left ankle.  Notably, enthesopathy is defined as a disorder of the muscular or tendinous attachment to bone.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 28TH Ed. 561 (1994).  Thus, the criteria for current disability has been met.

The Veteran has not specifically alleged entitlement to service connection for left foot/ankle disability on the basis of in-service incurrence.  With respect to the matter of direct service connection, the Veteran has not described any specific injury to the left foot/ankle during active service, or the onset of persistent or recurrent pain of the left foot/ankle since service.  See, e.g., VA examination report dated May 2008.  Similarly, his STRs are negative for complaint or treatment of the left foot/ankle.  There is also no medical opinion suggesting that his current diagnosis of enthesopathic changes of the left ankle either first manifested in service or is attributable to an in-service injury, disease, or event.

With respect to presumptive service connection, the Veteran has not described the onset of enthesopathic changes of the left ankle to a compensable degree within one year of service discharge.  There are no x-ray findings of arthritis of the left ankle within one year of service discharge.

Thus, the Board finds no that there is no competent, probative evidence that the Veteran's current diagnosis of enthesopathic changes of the left ankle had their onset in service, are due to an in-service injury, disease, or event, nor is there any evidence or allegation  that arthritis manifested to a compensable degree within one year from service discharge.  Consequently, a medical opinion addressing any theory of entitlement other than the opinion obtained addressing secondary service connection (as specifically alleged) is not required.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for secondary service connection, the only medical opinion evidence addressing this matter is the opinion of the February 2014 VA examiner, who found that it was less likely than not that the Veteran's enthesopathic changes of the left ankle are secondary to service-connected disability.  Rather, the examiner explained that the enthesopathic changes corresponded to the Veteran's natural aging process and his obesity, and agreed with a prior opinion that the Veteran generally had degenerative joint disease affecting him bilaterally which did not favor a theory that the Veteran's degenerative changes were due to gait-altered biomechanics. Furthermore, the VA examiner found no aggravation, as the Veteran's left ankle disability was asymptomatic.  The Board accepts this opinion as probative of the matter of secondary service connection, based as it was upon examination of the Veteran, and full consideration of all pertinent facts.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

Significantly, there is no contrary medical evidence or opinion addressing the matter of secondary service connection, and the Veteran has not presented or identified any such evidence or opinion.  Notably, the only evidence tending to support this claim consists of the self-diagnosis and opinion offered by the Veteran.  In this case, however, the Veteran can neither support his claim, nor controvert the probative opinion of the February 2014 examiner, on the basis of lay assertions, alone.

The Board recognizes that the Veteran is competent, as a layperson, to report that about which he has personal knowledge, to include his own symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As discussed above, however, the Veteran has not alleged continuity of symptomatology since service and, as enthesopathy does not involve arthritis of a joint, any such allegations would be insufficient to substantiate such as claim on the basis of  his testimony, alone.  Moreover, the matters of diagnosis and etiology of enthesopathic changes in the left ankle are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), these are complex medical matters involving internal processes that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Here, as the Veteran is not shown to have any specialized medical training or experience, his assertions as to diagnosis and etiology in this appeal have no probative value.

For all the foregoing reasons, the Board concludes that there is no doubt of  material fact to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  The claim, therefore, must be denied.


ORDER

Service connection for left foot/ankle disability, to include as secondary to service-connected disability/ies, is denied.


REMAND

Unfortunately the Board finds that further AOJ action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the instant case, in a prior January 2013 remand, the record included a May 2008 VA joints and spine examination report, in which the examiner found that disability involving multiple joints, including the left knee, was not caused by the service-connected right ankle fracture and its residuals.  The Board returned this examination report as inadequate for rating purposes as the VA examiner failed to offer any opinion on whether the Veteran's service-connected right ankle disability and/or his disability of the right tibia and fibula may have aggravated his nonservice-connected joint disabilities, to include the left knee.  See 38 C.F.R. § 3.310.

In the prior January 2014 remand, the Board returned a March 2013 VA examination report as inadequate for rating purposes as the March 2013 VA examiner, in providing opinion on multiple disabilities, failed to address the issue of whether the Veteran manifested a left knee condition which is proximately due to service-connected disability.

The AOJ obtained an addendum VA opinion in February 2014 which addressed two disabilities-the left foot/ankle and left knee.  This examination report fully addressed the left foot/ankle claim but, unfortunately, failed to offer any opinion on whether the Veteran's service-connected right ankle disability as well as disability of the right tibia and fibula may have aggravated his left knee disability.  Given that the Veteran has demonstrated some limitation of motion and painful motion on VA examinations in May 2008 and March 2013, the Board cannot construe the February 2014 VA examiner's reference to the left knee being asymptomatic as, ipso facto, demonstrating no aggravation.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, given the deficiency discussed above, remand is required to ensure compliance with the Board's January 2013 and January 2014 remand directives.  See Stegall, 11 Vet. App. at 271.

Hence, the AOJ should obtain from the examiner who provided the February 2014 addendum opinion another addendum opinion that addresses all questions posed by the prior Board remand directives.  The AOJ should only arrange for the Veteran to undergo another VA examination if the February 2014 examiner is not available, or another examination of the Veteran is deemed warranted. 

If another examination is necessary, the Veteran is hereby notified that failure to report to any such scheduled examination, without good cause, may result in denial of the claim for service connection.   See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

With respect to the TDIU issue, as noted by the Board in January 2014, the record reflects that SSA awarded the Veteran disability benefits, effective April 2002, due to a primary diagnosis of right ankle fracture.  He holds a 30 percent rating for bilateral hearing loss, a 20 percent rating for his right ankle disability, a 10 percent rating for right tibia and fibula disability and a 10 percent rating for tinnitus.  

For the time period prior to July 13, 2010, the Veteran had a combined 50 percent service-connected disability rating.  After the award of service connection for tinnitus, the Veteran's combined disability rating was raised to 60 percent effective July 13, 2010.

While the Veteran does not meet the criteria for a schedular TDIU rating under 38 C.F.R. § 4.16(a), the Board found that the Veteran had provided competent evidence of his unemployability due to service-connected disability, but noted that such evidence did not provide clear reasoning.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that a medical opinion has reduced probative value when it fails to provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).

As such, the Board directed for the Veteran to undergo additional VA examination and, following that examination, the Board directed the AOJ to "refer the claim to the C&P Director for extra-schedular consideration" as the provisions of 38 C.F.R. § 4.16(b) had been met.

After obtaining additional examination and opinion, the AOJ issued an extra-schedular memorandum in June 2013 in which it found that the Veteran did not meet the criteria for extra-schedular consideration under 38 C.F.R. § 4.16(b).  Notably, however, the Board is the ultimate trier of fact within the VA adjudicative system.  See McBurney v. Shinseki, 23 Vet. App. 136, 139-40 (2009).  In the January 2014 remand, the Board already found that the criteria for invoking the procedures for extra-schedular consideration under 38 C.F.R. § 4.16(b) had been met.  As such, the AOJ's subsequent factual determination must be set aside, and this matter must again be remanded to the AOJ to "refer the claim to the C&P Director for extra-schedular consideration" under the provisions of 38 C.F.R. § 4.16(b) as previously directed.  Stegall, 11 Vet. App. at 271.

As for outstanding records, the Board notes that the claims file currently includes records from the Ponce Outpatient Treatment Center (OPC) dated through April 30, 2014.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the identified facility all outstanding records of VA evaluation and/or treatment of the Veteran since April 30, 2014.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Ponce OPC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since April 30, 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received have been associated with the claims file, arrange to obtain an addendum opinion from the  February 2014 VA addressing whether a left knee disability is proximately due to or the result of service-connected disability.  

The AOJ should only arrange for the Veteran to undergo another VA examination if the February 2014 examiner is not available, or another examination of the Veteran is deemed warranted.

The contents of the entire VBMS claims file must be made available to the designated individual, and the addendum opinion/examination report must reflect consideration of the Veteran's documented medical history and assertions.

The examiner should clearly indicate all current disability/(ies) affecting the left knee.  In doing so, the examiner should specifically consider the findings in the May 2008 VA examination report which clinically described tenderness in the peripatellar area of the left knee as well as painful motion in the last 10 degrees of flexion and 20 degrees of extension, and diagnosed degenerative joint disease and patellofemoral dysfunction of the left knee.  The examiner should also consider the March 2013 examination report which showed flexion limited to 130 degrees.

Then, with respect each such diagnosed disability (including degenerative joint disease and patellofemoral dysfunction), the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disability was caused OR is aggravated (i.e., worsened beyond natural progression) by any service-connected disability/ies (including both the service-connected right ankle disability/and or the residuals of right tibia and fibula fracture).  If aggravation by service-connected disability is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

Complete, clearly-stated rationale for the conclusions reached must be provided. 

5.  After completing the requested action, and any additional notification and/or development deemed warranted (to include arranging for any other examination(s), if appropriate), refer to the TDIU claim to the Director, Compensation and Pension Service for consideration of an extra-schedular TDIU rating under 38 C.F.R. § 4.16(b).  The AOJ is hereby reminded of the Board's January 2014 factual finding that the referral criteria of 38 C.F.R. § 4.16(b) have been met.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268 (1998).

7.  Thereafter, adjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.  

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative, if any, an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


